Citation Nr: 1203150	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Whether the reduction in disability for the service-connected for post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper. 

3.  Entitlement to an increased disability rating in excess of 10 percent for post-operative patellofemoral joint syndrome of the right knee. 

4.  Entitlement to an initial compensable disability rating for postoperative scar of the right knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to April 2000.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By a June 2007 rating action, the RO denied service connection for bilateral pes planus.  The RO also granted service connection for postoperative scar of the right knee; an initial noncompensable disability rating was assigned, effective April 18, 2007--the date of a VA QTC examination report showing that the Veteran had a post-operative scar of the right knee.  Finally, the RO also proposed to reduced the Veteran's disability rating for his service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The Veteran appealed the RO's denial of service connection for bilateral pes planus and assignment of an initial noncompensable disability rating to the service-connected scar of the right knee to the Board.  

By a September 2007 rating action, the RO effectuated the reduction of the service-connected patellofemoral joint syndrome of the right knee from 20 to 10 percent.  The 10 percent rating became effective January 1, 2008.  The Veteran appealed both the propriety of the RO's reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee disability from 20 to 10 percent as well as the assignment of a 10 percent disability rating assigned effective January 1, 2008.  (See VA Form 9s, received by the RO in March 2009).  

The Board notes that in Statements and Supplemental Statements of the Case issued throughout the appeal the RO only addressed the issues of entitlement to service connection for bilateral pes planus, entitlement to an increased rating in excess of 10 percent for the service-connected patellofemoral joint syndrome of the right knee and entitlement to an initial compensable disability rating for a scar of the right knee.  As such, and as will be discussed in more detail in the Remand section below, the RO/AMC must correctly identify the issue of the propriety of the RO's reduction of the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent as being on appeal in a Supplemental Statement of the Case and afford the Veteran a meaningful opportunity to respond.  

In addition, the issue of entitlement to an initial compensable rating for a scar of the right knee was not addressed either by the Veteran or his representative during the October 2011 hearing before the undersigned.  This issue was addressed by the RO in a January 2009 Statement of the Case.  On VA Form 9s, received by the RO in March 2009, the Veteran checked the box that read "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) noted that in the absence of a clear waiver on the record, the Board must abide by the Form 9 box that the appellant checked.  Evans v. Shinseki, 2011 WL 259188 (2011).  Thus, in the absence of any clear written indication from the Veteran reflecting his desire to withdraw the issue of entitlement to an initial compensable rating for a scar of the right knee, it remains in appellate status and will be considered by the Board in the current appeal. 

At the above-referenced October 2011 hearing before the undersigned, the Veteran submitted additional evidence (statement from his spouse) in support of his claim along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011). 

The issues of the propriety of the reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent, entitlement to an increased disability rating in excess of 10 percent for post-operative patellofemoral joint syndrome of the right knee and entitlement to an initial compensable disability rating for postoperative scar of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran had moderate bilateral pes planus at the time of his enlistment examination in October 1998.  The evidence does not establish that that disability underwent a chronic or permanent worsening during military service. 


CONCLUSION OF LAW

The Veteran does not have bilateral pes planus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The RO provided the Veteran with complete pre-adjudication VCAA notice as to the claim for service connection for bilateral pes planus in a March 2007 letter. Pelegrini, supra.  In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, VA informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim for service connection for bilateral pes planus analyzed in the decision below.  The record includes the Veteran's service treatment records (STRs), private and VA examination medical records and testimony from an October 2011 hearing before the undersigned. 

The record does not include an opinion as to whether the Veteran's preexisting bilateral pes planus was permanently aggravated during military service.  The Board finds that a remand to obtain such an opinion is not required because the Veteran's service treatment records (STRs) are negative for any subjective complaints or clinical findings referable to his feet, notably his bilateral pes planus.  In fact, the Veteran testified before the undersigned that he did not experience any foot problems, such as abnormal aches and pains during military service.  (Transcript (T.) at pages (pgs.) 3,4)).  Thus, because the Veteran's STRs are wholly devoid of any complaints (e.g., relevant symptoms) referable to his feet, and there is no suggestion of an association of his preexisting bilateral pes planus having undergone a permanent aggravation during military service, the Board finds that a remand for an examination and opinion is not necessary to decide the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for bilateral pes planus analyzed in the decision below.

II. Merits Analysis

The Veteran claims that service connection for bilateral pes planus should be granted.  He states that he was unaware that he had pes planus at the time he entered service and that he did not experience any abnormal aches or pains in his feet during military service.  (T. at pgs. 3, 4). 

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology. Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board finds that the preponderance of the competent and credible evidence of record is against the grant of service connection for bilateral pes planus.  The Veteran's October 1998 service entrance examination report shows that his feet were clinically evaluated as "normal."  However, in the Notes section of the report, the examiner noted that the Veteran had asymptomatic, moderate pes planus.  The Board accordingly finds that the Veteran had flat feet (pes planus) that existed prior to his entry into active service, as pes planus was noted at his entrance into service.  Having found that bilateral pes planus preexisted military service, the Board must determine whether the presumption of aggravation applies. 

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In this case, there is no objective evidence of any increase in the severity of the Veteran's flat feet during service.  Significantly, the Veteran's service treatment records show no significant complaint of any foot disorder during service.  In December 1999, a Medical Board determined that the Veteran was unfit for military service due to an unrelated orthopedic disability.  A December 1999 Medical Board examination report reflects that clinical evaluation of the feet was noted to have been "normal."  The Veteran denied having had "Foot trouble" on an accompanying Report of Medical History.  

The Board has gone through all the service treatment records and finds that the preponderance of the evidence is against a finding that bilateral pes planus was aggravated during service.  The examiner noted that the Veteran's feet were asymptomatic at entrance.  His pes planus was noted to have been moderate.  
The service treatment records show no complaints pertaining to the Veteran's feet with respect to pes planus.  The Board is aware that the Veteran was seen for a "blood blister" of the left great toe in February 1999; however, this was not attributed to his pes planus.  Comparison of his entrance physical examination in October 1998 to his Medical Board examination in December 1999 provides no basis to show that the pes planus was more severe at the time of his discharge than at the time of his induction.  The Board consequently finds that the Veteran's preexisting pes planus did not worsen during service and therefore was not aggravated. 

Thus, the service treatment records do not support a finding that the Veteran's pes planus worsened during military service, and the Veteran does not contend otherwise.  In fact, he testified before the undersigned that he had not experienced any abnormal aches or pain in his feet during military service.  (T at pgs. 3, 4). 

In sum, the preponderance of the evidence is against the claim for service connection for bilateral pes planus based upon service aggravation for the reasons described above.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




ORDER

Service connection for bilateral pes planus is denied. 


REMAND

The Board finds that it must remand the claims of whether the reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent was proper, entitlement to an increased disability rating in excess of 10 percent for post-operative patellofemoral joint syndrome of the right knee and entitlement to an initial compensable disability rating for postoperative scar of the right knee for additional substantive and procedural development as described in the directives outlined in the indented paragraphs below.

(i) Substantial Development

The Veteran underwent a VA QTC examination on his right knee in April 2007.  A review of that examination report reflects that the Veteran had three (3) arthroscopy scars (2 medial and 1 lateral), each measured 1 centimeter by 1 centimeter.  With respect to each scar, there was no evidence of any tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  An orthopedic examination of the Veteran's right knee revealed that he had full range of motion (i.e., zero to 140 degrees).  There was no evidence of edema, effusion, weakness, tenderness, subluxation or guarding of movement, redness, heat, or abnormal movement of the right knee.  There was evidence of crepitus.  

The April 2007 VA QTC examiner indicated that the Veteran's right knee range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests of the right knee were within normal limits.  A medial and lateral meniscus test of the right knee was also within normal limits.  X-rays of the right knee were within normal limits.  The examiner diagnosed the Veteran with right knee patellofemoral syndrome and status post right knee surgery with scarring.  The examiner remarked that the Veteran had subjective [complaints of right knee] pain, surgery, objective scarring and tenderness to palpation (it is unclear from the report whether the Veteran's right knee or his right knee scar was tender to palpation).  

A July 2007 report, prepared by R. M. A., M. D., reflects that the Veteran's right knee range of motion was from zero to 120 degrees.  There was no appreciable effusion of the right knee.  The right knee was stable to varus and valgus stress at zero and 30 degrees.  The Veteran had palpable crepitation underneath his patella with resisted extension.  He had difficulty with extended walking.  Dr. R. M. A. described the Veteran's range of right knee motion as "excellent."    

Recently, when the Veteran testified before the undersigned in October 2011, he maintained that his service-connected right knee disorder had increased in severity, especially over the previous three (3) years.  (T. at pgs. 4, 10).  He testified that he experienced increased pain, limitation of motion, instability, and locking of the right knee.  (T. at pgs. 4-6).  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, in light of the Veteran's assertions of increased right knee symptomatology since the last pertinent VA QTC and private examinations in April and July 2007, respectively, the Board finds that a current VA orthopedic examination is necessary to evaluate the current severity of the Veteran's service-connected post-operative patellofemoral joint syndrome and scar of the right knee.  

(ii) Procedural Development

As noted in the Introduction, the Veteran appealed the propriety of the reduction of the disability rating assigned to the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent in the above-cited September 2007 rating action.  As such, the RO/AMC must correctly identify this issue as being on appeal in a supplemental statement of the case and afford the Veteran a meaningful opportunity to respond.  Statements of the Case and Supplemental Statements of the Case issued by the RO throughout the appeal did not include the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 (2011) that govern rating reductions.  The absence of such regulations in the Statements and Supplemental Statements of the Case constitutes a procedural defect requiring correction prior to further Board action on this appeal.  38 C.F.R. § 19.9 (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected post-operative patellofemoral joint syndrome of the right knee and post-operative scar. The claims file should be made available and reviewed by the examiner. 

The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of  pain and limitation of motion of his right knee.  

The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination of the right knee; and, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  

The examiner must acknowledge the Veteran's report of right knee pain and instability.  The examiner must describe the nature and severity of any recurrent subluxation or instability found to be present as slight, moderate or severe.  

The examiner must also identify the size and nature of the Veteran's right knee scars.  The examiner must also discuss whether the scars are unstable, ulcerated, deep, tender, painful and/or cause limitation of motion of the right knee.  All findings and conclusions should be set forth in a legible report.

2.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The SSOC must properly identify and address the issues on appeal as listed below:
   
a) propriety of the reduction in disability for the service-connected post-operative patellofemoral joint syndrome of the right knee from 20 to 10 percent;

b) entitlement to an increased disability rating in excess of 10 percent for the service-connected post-operative patellofemoral joint syndrome of the right knee; and,

c) entitlement to an initial compensable rating for a scar of the right knee.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  If the determination of any claim remains less than fully favorable to the Veteran, he and his representative should be furnished a SSOC, with the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 included, and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


